     4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 1 of 13 - Page ID # 76




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA



CHRISTINE CARLISLE,                                      CASE NO. 4:20-cv-00118
              Plaintiff,

v.                                                STIPULATED PROTECTIVE ORDER
WALMART, INC.,

              Defendant.



        1.    DEFINITIONS.       Limitations under this Protective Order on the use or

disclosure of documents, deposition testimony or other discovery received after this date

designated as “Confidential” shall apply to (a) all information, copies, extracts and

complete or partial summaries prepared or derived from such documents or testimony;

(b) portions of deposition transcripts, answers to interrogatories, responses to requests for

admissions, responses to requests for production, initial disclosures and exhibits thereto

which directly refer or directly relate to any such information, documents, copies, extracts

or summaries; and (c) portions of briefs, memoranda or any other writing filed with the

Court and exhibits thereto which directly relate to any such information, documents,

copies, extracts or summaries.

        a.    “Confidential Material” or “Confidential Documents” shall mean all
              documents, material, and information entitled to protection under Fed. R.
              Civ. P. 26(c) and designated pursuant to paragraph 2 hereof, including, but
              not limited to, interrogatory answers, documents produced during discovery
              by any party in this action, whether produced voluntarily, in response to an
              informal request, pursuant to Fed. R. Civ. P. 26(c) or in response to a formal
              discovery request, or pursuant to the order of a court of competent
              jurisdiction, deposition testimony and/or transcripts, and any portions of any


                                                                                       EXHIBIT
                                                                                            A
  4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 2 of 13 - Page ID # 77




              pleadings or other court papers that quote from or summarize any of the
              foregoing.

       b.     "Requesting Party" shall mean any party requesting documents or
              information pursuant to Fed. R. Civ. P. 26(c), conducting a deposition
              pursuant to Fed. R. Civ. P. 30 and 31, propounding interrogatories pursuant
              to Fed. R. Civ. P. 33, requesting the production of documents pursuant to
              Fed. R. Civ. P. 34 or pursuant to a subpoena duces tecum served upon any
              person or entity in this proceeding, and/or otherwise seeking discovery
              herein.

       c.     "Producing Party" shall mean any person or entity on whom a discovery
              request, in whatever form, has been propounded in this action.

       2.     CONFIDENTIAL DOCUMENTS. Before produced documents are copied or

inspected, the producing party may stamp as “Confidential” any document or deposition

testimony it believes contains confidential or proprietary business information, information

concerning non-parties or subject to privacy rights, including without limitation, HIPAA

protected or medical information, and/or trade secrets in order to limit disclosure as set

forth in this Paragraph 2. Documents may also be designated as “Confidential” by written

notice to opposing counsel which identifies the documents so designated by Bates

number. The parties may further restrict such designations for proprietary/trade secret

information as "Confidential for Attorney Eyes Only" in which case only attorney may have

copies of the documents and may not provide copies to any third party or their client

except upon order of the Court or written permission of the producing party. The attorney

may, however, review the documents marked "Confidential for Attorney Eyes Only" with

their client, in their office so long as counsel is present with the party during any such

review. Documents designated “Confidential,” deposition testimony so designated, and

information derived therefrom will be retained by counsel and will not be used for any




                                             2
  4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 3 of 13 - Page ID # 78




purpose other than this litigation and will not be disclosed except pursuant to court order

entered after notice, to anyone except:

       a.     Counsel who have signed this Order approving it as to form and content,
              attorneys who are employed or are members of the law firms or counsel who
              have signed this Order, in house counsel, law clerks, secretaries, or
              paralegals directly involved in the conduct of this litigation;

       b.     Experts and consultants (or any employee of such outside expert or
              consultant) retained, or sought to be retained by counsel by either of the
              parties for purposes of assisting in the preparation or presentation of claims
              or defenses. for purposes of consulting, and/or testifying in this Proceeding,
              and to whom counsel in good faith has deemed disclosure of such
              "Confidential" material is reasonably necessary in order to assist in the
              preparation or the conduct of this Proceeding. This paragraph shall not
              relieve, change or otherwise affect any obligations or limitations imposed on
              any person by contract or law regarding disclosure or use of trade secrets or
              other confidential or propriety information.

       c.     Any deposition or trial witness, during the course of deposition or trial
              testimony or preparation for a deposition or trial testimony, when necessary
              to the testimony of such witness;

       d.     Outside photocopying, data processing, graphical production services, or
              any other third-party litigation support vendor employed by the parties or
              their counsel to assist in this Proceeding.

       e.     Any person who was involved in the preparation of the document;

       f.     The Court, Court personnel, court reporters, jurors and similar personnel;

       g.     The named parties to this case, excluding their agents and/or
              representatives except those identified at Paragraph 2(a) above.

       h.     Any other person with the prior written consent of the party producing the
              document, pleading or deposition testimony.

       Prior to receiving or being shown such documents or deposition testimony, persons

falling in the categories listed above in subparagraphs (b), (c), (d), (g), and (h) shall be

shown a copy of, and shall agree in writing, or on the record during trial or deposition, to

be bound by the terms of this Protective Order. During a deposition, any party asserting




                                             3
  4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 4 of 13 - Page ID # 79




confidentiality of any of its documents shall ask the deponent on the record to accept the

terms of this Order. If the deponent refuses to assent, disclosure of the documents during

deposition shall not constitute a waiver of confidentiality. Under such circumstances, the

witness shall sign the original deposition transcript in the presence of the court reporter

and no copy of the transcript or exhibits shall be given to the deponent.

       3.     THIRD PARTY WITNESSES.               A copy of this Protective Order shall be

served with a subpoena or Notice of Deposition on each third party deponent. A third

party witness may designate a document as “Confidential” pursuant to this Order by

stamping it with such notice prior to production or so identifying it on the record during the

deposition of that third party. Either party may also designate documents produced by a

third party as being “Confidential” pursuant to the terms of this Order within ten (10) days

of being made aware of the content of such documents. Any document produced by a

third party shall be treated as “Confidential” pursuant to the terms of this Order for such ten

(10) day period and thereafter if designated as “Confidential” by either party or by the third

party which produces it. The “Confidential” restrictions of this Order shall no longer apply

to any document produced by a third party which has not been designated as

“Confidential” by the third party or by a party within such ten (10) day period.

       4.     CHALLENGE TO DESIGNATION.                   Any party may challenge the

“Confidential” designation of any document, by notifying all interested parties and providing

the producing party thirty (30) days in which to move the Court for an Order preventing or

limiting disclosure.   The burden of establishing that the document or information is

Confidential under the protective order is on the producing party. The parties shall in

good faith attempt to resolve such disagreement before submitting it to the Court. If the




                                               4
  4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 5 of 13 - Page ID # 80




producing party files such a motion within such time, the documents shall continue to be

treated as “Confidential” pursuant to the terms of this Order until such time as the Court

has made a ruling with respect to the motion. If no motion is filed within that time (or such

other time frame as the parties may agree) the “Confidential” restriction of this Order shall

no longer apply to such document.

       5.     RETURN OF DOCUMENTS. Within sixty (60) business days after the final

resolution of this litigation, including all appeals, all Confidential Information shall be

returned to counsel for the party or non-party that produced it, or shall be destroyed. As to

those materials that contain or reflect Confidential Information, but that constitute or reflect

counsel's work product, counsel of record for the parties, or non-parties, shall be entitled to

retain such work product in their files in accordance with the provisions of this Order, so

long as they are clearly marked to reflect that they contain information subject to this Order

and may not be used in connection with any other proceeding or action.

       6.     USE OF DOCUMENTS. Documents produced by any party, including, but

not limited to, “Confidential” documents and information from any documents acquired in

discovery in this litigation shall not be used for any purpose except in connection with this

litigation pending in the United States District Court for the District of Nebraska, Case No.

8:20-cv-00118, titled Christine Carlisle v. Walmart Inc., and shall not be used for any

business, competitive, personal, private, public or other purpose. Nothing in this Order

shall limit any party or person in its use of its own documents or from disclosing its own

documents and information. This Order or production of any documents shall not affect

the admissibility of any such document or be deemed a waiver of any objection to the

admissibility of such documents. Nothing contained in this Order shall affect the right, if




                                               5
   4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 6 of 13 - Page ID # 81




any, of any party or witness to make any other type of objection, claim, or other response

to discovery requests, including, without limitation, interrogatories, requests for admission,

requests for production of documents or questions at a deposition. Nor shall this Order be

construed as a waiver by any party of any legally cognizable privileges to withhold any

Confidential Information other than on a basis that it has been designated Confidential, or

of any right which any party may have to assert such privilege at any stage of this

litigation.

        7.      EXCEPTIONS. The restrictions embodied in this Order shall be binding on

the party to whom “Confidential” information is disclosed unless and until there is a

showing that:

        (1)     Such information was or has become public knowledge absent a breach of
                this Protective Order; or

        (2)     The party to whom such disclosure was made had already learned such
                information from a third party who himself has not breached any confidential
                relationship which may have existed or exists between such third party and
                the party making the disclosure.

        8.      PROTECTED HEALTH INFORMATION

        The parties acknowledge that some of the information produced in this case may

be protected health information within the meaning of HIPAA. Consistent with 45 C.F.R.

§ 164.512(e)(1)(iv)(v):

        a.      Counsel and the party seeking protected health information shall not use
                or disclose the protected health information for any purpose other than the
                litigation or proceeding for which such information has been requested.

        b.      Counsel and the party requesting the protected health information shall
                return or destroy the protected health information (including all copies
                made) at the end of the litigation or proceeding.

        c.      Counsel and the party requesting protected health information shall
                request, use and disclose only the minimum necessary protected health



                                              6
  4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 7 of 13 - Page ID # 82




                information to conduct the litigation or proceeding.

       d.       Any information or documentation that falls within the meaning and
                protection of HIPAA need not be designated or stamped as “Confidential.”
                Rather, the parties agree that any such information or documentation will
                automatically be treated as Confidential.

       9.       FILING RESTRICTED DOCUMENTS WITH THE COURT. The parties

shall follow Local Rule 5.3(c) with respect to filing items subject to protective order with

restricted access.

       10.      DEPOSITION TESTIMONY. Information disclosed at depositions taken in

the Action may be designated as Confidential Material by the party disclosing such

information by indicating on the record at the deposition that the testimony contains

Confidential Material or by providing written notice to opposing counsel of the intent to

designate such information as confidential within fourteen (14) days of receiving the

transcript of the deposition. The designated testimony shall be marked as confidential

and sealed by the court reporter and treated as Confidential Material under the terms of

this Order.     Furthermore, during the fourteen (14) day period after receiving the

transcript, all parties shall treat the depositions as confidential before any such

designation.

       11.      NON-EXCLUSIVITY. This Order does not affect the right of a party to seek

to compel disclosure or production of a document or to seek an order modifying or limiting

this Order in any aspect.      The obligations and prohibitions under this Order are not

exclusive.     All other ethical, legal and equitable obligations are unaffected by this

agreement.

       12.      NO ADMISSION. A party's compliance with the terms of this Order shall not

operate as an admission that any particular Document is not (1) confidential, (2) privileged,



                                               7
  4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 8 of 13 - Page ID # 83




or (3) admissible in evidence at trial.

       13.     WAIVER. Any waiver under this Order must be made in writing or, if at a

deposition or in Court, on the record.

       14.     ENFORCEMENT.          Any party or person subject to the obligations and

prohibitions of this Order who is determined by the Court to have violated its terms is

subject to sanctions imposed by the Court pursuant to the Federal Rules of Civil

Procedure.

       15.     USE AT TRIAL. The use, rules, and procedures governing the use of

Confidential Information at trial shall be determined by the Court at the final pretrial

conference.

       16.     APPLICATION TO OTHER COURT. If another Court or an administrative

agency subpoenas or orders production of stamped "Confidential" documents which a

party has obtained under the terms of this Order, such party shall promptly notify the

designating party of the pending of such subpoena or order. The subpoenaed party,

absent other controlling law, will not make such documents or information available until

at least fourteen (14) calendar days after the producing party has been notified of the

request, subpoena or order. However, this provision in no way imposes any obligation

on the subpoenaed party to file anything to protect disclosure of the documents.

       17.     INADVERTENT DESIGNATION.            A Producing Party that inadvertently

fails to designate discovery material as "Confidential" or mis-designates discovery

material as "Confidential" pursuant to this Order at the time of its production shall be

entitled to make a correction to its designation within a reasonable time of the discovery

of the non- or mis-designation. Such correction and notice thereof shall be made in




                                             8
  4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 9 of 13 - Page ID # 84




writing accompanied by substitute copies of each item of discovery material,

appropriately designated. Those individuals who received the discovery material prior

to notice of non- or mis-designation by the Producing Party shall within five (5) days of

receipt of substitute copies, take reasonable steps to destroy or return to the law firm

representing Producing Party all copies of such mis-designated documents.            The

obligation to treat such material pursuant to the corrected designation shall be

prospective only, and those individuals who reviewed the mis-designated discovery

material prior to notice of the mis-designation by the Producing Party shall abide by the

provisions of this Order with respect to all future use and disclosure of any information

contained in the mis-designated materials.

      18.    INADVERTENT DISCLOSURE OF PRIVILEGED INFORMATION.                       The

parties agree to and the Court orders protection of privileged and otherwise protected

Documents against claims of waiver (including as against third parties and in other

federal and state proceedings) as follows:

      a.     The disclosure or production of Documents by a Producing Party subject
             to a legally recognized claim of privilege, including without limitation the
             attorney-client privilege and the work-product doctrine, to a Receiving
             Party, shall in no way constitute the voluntary disclosure of such
             Document.

      b.     The inadvertent disclosure or production of any Document in this action
             shall not result in the waiver of any privilege, evidentiary protection or
             other protection associated with such Document as to the Receiving Party
             or any third parties, and shall not result in any waiver, including subject
             matter waiver, of any kind.

      c.     If, during the course of this litigation, a party determines that any
             Document produced by another party is or may reasonably be subject to a
             legally recognizable privilege or evidentiary protection (“Protected
             Document”):

                    (i)    the Receiving Party shall: (A) refrain from reading the



                                             9
4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 10 of 13 - Page ID # 85




                        Protected Document any more closely than is necessary to
                        ascertain that it is privileged or otherwise protected from
                        disclosure; (B) immediately notify the Producing Party in
                        writing that it has discovered Documents believed to be
                        privileged or protected; (C) specifically identify the Protected
                        Documents by Bates number range or hash value, and, (D)
                        within ten (10) days of discovery by the Receiving Party,
                        return, sequester, or destroy all copies of such Protected
                        Documents, along with any notes, abstracts or compilations
                        of the content thereof. To the extent that a Protected
                        Document has been loaded into a litigation review database
                        under the control of the Receiving Party, the Receiving Party
                        shall have all electronic copies of the Protected Document
                        extracted from the database.          Where such Protected
                        Documents cannot be destroyed or separated, they shall not
                        be reviewed, disclosed, or otherwise used by the Receiving
                        Party. Notwithstanding, the Receiving Party is under no
                        obligation to search or review the Producing Party’s
                        Documents to identify potentially privileged or work product
                        Protected Documents.

                 (ii)   If the Producing Party intends to assert a claim of privilege or
                        other protection over Documents identified by the Receiving
                        Party as Protected Documents, the Producing Party will,
                        within ten (10) days of receiving the Receiving Party’s written
                        notification described above, inform the Receiving Party of
                        such intention in writing and shall provide the Receiving
                        Party with a log for such Protected Documents that is
                        consistent with the requirements of the Federal Rules of Civil
                        Procedure, setting forth the basis for the claim of privilege or
                        other protection. In the event that any portion of a Protected
                        Document does not contain privileged or protected
                        information, the Producing Party shall also provide to the
                        Receiving Party a redacted copy of the document that omits
                        the information that the Producing Party believes is subject
                        to a claim of privilege or other protection.

    d.    If, during the course of this litigation, a party determines it has produced a
          Protected Document:

                 (i)    the Producing Party may notify the Receiving Party of such
                        inadvertent production in writing, and demand the return of
                        such documents. Such notice shall be in writing; however, it
                        may be delivered orally on the record at a deposition,
                        promptly followed up in writing. The Producing Party’s
                        written notice will identify the Protected Document



                                        10
4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 11 of 13 - Page ID # 86




                       inadvertently produced by bates number range or hash
                       value, the privilege or protection claimed, and the basis for
                       the assertion of the privilege and shall provide the Receiving
                       Party with a log for such Protected Documents that is
                       consistent with the requirements of the Federal Rules of Civil
                       Procedure, setting forth the basis for the claim of privilege or
                       other protection. In the event that any portion of the
                       Protected Document does not contain privileged or protected
                       information, the Producing Party shall also provide to the
                       Receiving Party a redacted copy of the Document that omits
                       the information that the Producing Party believes is subject
                       to a claim of privilege or other protection.

                (ii)   The Receiving Party must, within ten (10) days of receiving
                       the Producing Party’s written notification described above,
                       return, sequester, or destroy the Protected Document and
                       any copies, along with any notes, abstracts or compilations
                       of the content thereof. To the extent that a Protected
                       Document has been loaded into a litigation review database
                       under the control of the Receiving Party, the Receiving Party
                       shall have all electronic copies of the Protected Document
                       extracted from the database.

    e.    To the extent that the information contained in a Protected Document has
          already been used in or described in other documents generated or
          maintained by the Receiving Party prior to the date of receipt of written
          notice by the Producing Party as set forth in paragraphs (c)(ii) and d(i),
          then the Receiving Party shall sequester such documents until the claim
          has been resolved. If the Receiving Party disclosed the Protected
          Document before being notified of its inadvertent production, it must take
          reasonable steps to retrieve it.

    f.    The Receiving Party’s return, sequestering or destruction of Protected
          Documents as provided herein will not act as a waiver of the Requesting
          Party’s right to move for the production of the returned, sequestered or
          destroyed documents on the grounds that the documents are not, in fact,
          subject to a viable claim of privilege or protection. However, the Receiving
          Party is prohibited and estopped from arguing that:

                (i)    the disclosure or production of the Protected Documents
                       acts as a waiver of an applicable privilege or evidentiary
                       protection;

                (ii)   the disclosure of the Protected Documents was not
                       inadvertent;




                                       11
  4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 12 of 13 - Page ID # 87




                      (iii)   the Producing Party did not take reasonable steps to prevent
                              the disclosure of the Protected Documents; or

                      (iv)    the Producing Party failed to take reasonable or timely steps
                              to rectify the error pursuant to Federal Rule of Civil
                              Procedure 26(b)(5)(B), or otherwise.

       g.     Either party may submit Protected Documents to the Court under seal for
              a determination of the claim of privilege or other protection. The
              Producing Party shall preserve the Protected Documents until such claim
              is resolved. The Receiving Party may not use the Protected Documents
              for any purpose absent this Court’s Order.

       h.     Upon a determination by the Court that the Protected Documents are
              protected by the applicable privilege or evidentiary protection, and if the
              Protected Documents have been sequestered rather than returned or
              destroyed by the Receiving Party, the Protected Documents shall be
              returned or destroyed within 10 (ten) days of the Court’s order. The Court
              may also order the identification by the Receiving Party of Protected
              Documents by search terms or other means.

              (i)     Nothing contained herein is intended to, or shall serve to limit a
                      party’s right to conduct a review of documents, data (including
                      electronically stored information) and other information, including
                      without limitation, metadata, for relevance, responsiveness and/or
                      the segregation of privileged and/or protected information before
                      such information is produced to another party.

       i.     To any extent duplicate copies of Confidential Documents or Confidential
              Material are produced that include inconsistent designations of
              confidentiality, the parties agree that the most stringent confidentiality
              designation in any copy thereof shall be applied to all copies thereof.

       19.    TIMING AND DURATION OF ORDER. Once executed by all parties, the

Stipulation shall be by treated by the Parties as an Order of Court until it is formally

approved by the Court. Upon final resolution of this litigation (including conclusion of

any appeal), this Order shall remain in effect and continue to be binding, unless

expressly modified, superseded, or terminated by consent of all parties or by Order of

the Court. This Court expressly retains jurisdiction over this action for enforcement of

the provision of this Order following the final resolution of this litigation.



                                               12
  4:20-cv-00118-JMG-CRZ Doc # 14 Filed: 09/14/20 Page 13 of 13 - Page ID # 88




       SO ORDERED this 14th day of September 2020.

                                            BY THE COURT:


                                            /s/ Cheryl R. Zwart
                                            United States Magistrate Judge

Prepared and submitted by:

s/F. Matthew Aerni                       s/Michael Roccaforte
F. Matthew Aerni (NE# 23617)             Michael Roccaforte (NE# 26670)
Berry Law Firm                           Heidi A. Guttau (NE# 21570)
6940 O St, Ste 400                       Baird Holm LLP
Lincoln, NE 68510                        1700 Farnam St, Ste 1500
402-466-8444                             Omaha, NE 68102
402-466-1793 (fax)                       402-344-0500
Faerni1@jsberrylaw.com                   402-344-0588 (fax)
                                         mroccaforte@bairdholm.com
Counsel for Plaintiff                    hguttau@bairdholm.com

                                         Counsel for Defendant




DOCS/2454474.1




                                       13
